Mr. Justice Bouck,
dissenting.
It seems to me that the weakness of the reasoning in Mr. Justice Burke’s' concurring opinion, filed at the time of denial of the petition for rehearing herein, is obvious. As that weakness necessarily imparts itself to the main opinion, I then felt constrained to announce that I would add my comment upon what Mr. Justice Burke calls his elucidation. This I now do.
1. The UR tax law (S. L. ’33, special session, chapter 14, page 94) was regularly passed by the general assembly and duly approved by the governor, and so, when assailed as unconstitutional, there was in its favor, under unquestioned and unquestionable principles of the courts in this country, an affirmative presumption of the law’s validity, and there was eonoededly placed upon the assailants the affirmative burden of proving beyond a reasonable doubt that, contrary to- such presumption, the act is nevertheless invalid and unconstitutional. The concurring opinion seems to overlook the presumption and the burden of proof, as well as the fundamental rule of interpretation to the effect that, where there are two possible interpretations of a particular law, one of which will uphold it, the other not, the court must adopt the one that upholds the law. As a step in the reasoning, it is said that this particular law is invalid because it undertakes to impose taxes “for county purposes,” contrary to the provision of the Constitution of Colorado, article X, section 7.
2. “What are county purposes?” asks the concurring opinion, and forthwith answers its own question by saying in effect (1) that, inasmuch as the- Constitution of Colorado does not try to define “county purposes,” the legislature has the power to furnish the definition within reasonable limits and (2) that it has done so. This latter I deny. The legislature has not defined the term in the *436sense of true definition, so as to mark the exact limits between what are and what are not such purposes. Nowhere in qur statutes, whether state or territorial, do I find a single attempt at such demarcation. What the legislature has done in regard to counties is to establish them so that they are equipped (1) with certain inherent powers and duties which no legislature could rule to be other than necessarily for county purposes, and (2) with certain additional powers and duties which the legislature in its official discretion has seen fit to give though these, unlike the former, are not inherently or necessarily for county purposes. Of the former kind are the necessary administrative expenses of the county government, like the salaries of its officers, and expenditures for the maintenance of the county property; of the second kind are expenditures for such purposes as the building, repair, and maintenance of roads within the county, the care of paupers, or any legitimate activity which the legislature might find it expedient to assign to the county, for the convenience and general welfare of the people. Of that convenience and general welfare the legislature, and not the court, is the judge; and the legislature, which has made county purposes of certain things that are not inherently and necessarily such, may at its discretion discontinue them as county purposes, or divide them between county and state, or transfer them to the state at larg’e. And in the last mentioned instance it may provide for agencies of the state. In so doing it may impose duties upon existing officers and require them to perform those duties wholly irrespective of their regular official labors and independent of the political subdivision which they serve. In my judgment the legislature’s designation of the board of county commissioners to serve as the agent of the state under such a law as the UR act would be no less effective or' unobjectionable than the frequent designation, by various statutes, of county or other officers as agents of the state or of some governmental subdivision entirely aside from their usual official *437duties. An instance or two will illustrate my meaning. As I tried to point out when dissenting from the majority opinion, the office of irrigation district treasurer has been in that way superimposed upon a county treasurer (C. L. ’21, page 669, §1998); but this provision does not for that reason make the district treasurership the subject of a county purpose. Nor does' a provision that requires a county recorder to issue game and fish licenses, and to collect fees therefor, render his work in this connection a county purpose (C. L. ’21, pages 1561, 1563, §§1540, 1548). In the present case the establishment of a special fund separate and apart from the regular county funds used for county purposes is in itself, I think, the strongest kind of argument against the position that the UR act is for a county purpose. The state highway system would have to be abolished if the same narrow construction were given our highway legislation as has been given by the majority of the court to this law. The cane of the poor is no more an inherent county purpose than is the care of the roads. Mr. Justice Burke argues in the concurring opinion that, because the care of paupers has from the old territorial days been assigned to the counties, therefore the care of paupers must be considered a county purpose. One might similarly contend that, because the state highway department is spending on the roads of every county large sums collected by the state under state laws, therefore those laws are for a county purpose and unconstitutional; particularly, forsooth, by reason of the fact that, ever since the early territorial period, roads have been in the special keeping of the county, and the statutes from the beginning have provided for them as a county purpose! R. S. ’68, pages 568 et- seq., §§23 et seq. Compare G. L. ’77, pages 794 et seq., §§23 et seq. Yet who dare so argue? To apply such artificial tests would destroy the whole fabric of o-ur state government, as built up> with the approval and consent of those who framed the very Constitution into which such new and strange meanings are *438read. The analogies given will suffice to show how fallacious is the conclusion that the “tax” imposed hy the UR act is for county purposes. Such has not been the interpretation given by our sister states who- have like constitutional provisions. Over against this, in strong contrast, is the picture that spurred the general assembly on to what its members thought was likely to afford adequate relief.
The manhood and womanhood of Colorado in alarming numbers w-ere, as they still are, suffering keenly from the present world-wide, and consequently statewide, industrial depression. These are the men and women for whom the general assembly tried to supply “work relief” by the UR act. I submit that it would be unjust to call them by the dread name of “pauper,” “who shall be unable to earn a livelihood in consequence of any bodily infirmity, idiocy, lunacy, or other unavoidable canse.” R. S. ’68, page 494, §1, re-enacting “an act providing for the support of paupers,” approved February 10, 1865; C. L. ’21, page 2271, §8905. To say that our territorial legislature, when enacting the original pauper statute almost word for word as it stands today, visioned the possibility of such an emergency situation as now exists, and intended to rank it with the chronic causes of pauperism,.which it thus expressly mentioned, is to credit that law-making body with supernatural powers of prophecy. There is an all-sufficient answer to such an argument. As a. matter of common knowledge, of which this court has a right to take judicial notice, the conditions' in many a county of Colorado are such that the need, among citizens of integrity and industry, is so extensive and so dire, without fault on their part, as to put it beyond the financial resources of the county to cope with the problem. The unemployed are not confined to the inhabitants of any county. They are moving from place to place. Many are marooned in the places least able to help them. In other words, the problem has as*439sumed state-wide proportions. It clamors for state-wide measures of relief.
There is another well-recognized rule of statutory interpretation that seems to have been overlooked by the concurring* opinion when it implies that, to validate such a law as the UR act, there must first be a formal legislative declaration changing what has heretofore been pronounced a county purpose. The rule is this: Effect must be given by the courts as far as possible to every part of every regularly enacted statute; and, to the extent that a new statute is inconsistent with the previously •existing ones, it repeals the inconsistent portions even though there is no express repeal. When the legislature, therefore, sees fit to make a law that deals with unemployment otherwise than by having* the counties, as such, take care of the unemployed on the theory that they are “paupers” under a statute framed for normal times, the implied repeal of the older law becomes a legal and established fact, not by way of a suspicious exception, but in compliance with a general rule. I need not demonstrate the self-evident proposition that the relief for unemployment under the UR act would have been a radically different thing from our existing system of caring for paupers in the ordinary sense. The two were intended to cover distinct fields of their own, respectivlv. If any inconsistencies had necessarily resulted, then under the general rule already stated, the inconsistent provisions of the old statutes would have had to yield by implied repeal.
The resulting situation is this. The main opinion overthrows the UR act, giving two reasons and only two: (1) the law violates the constitutional provision that requires uniformity of taxation and (2) the law violates the constitutional provision that forbids the state to levy taxes for county purposes. Notwithstanding the majority opinion’s view which in effect proclaims the first reason to' be clear as noonday, I submit that this reason is fully refuted by the three original dissenting opinions' herein. *440The second, reason is attempted to he fortified by Mr. Justice Burke’s brief opinion filed on petition for rehearing. The latter opinion does not mention the first reason at all. It seems to stake the entire force and validity of the decision upon a personal elucidation of the second reason alone. That the argument employed does not accomplish its evident purpose is, I think, apparent from what has been said earlier in this supplemental dissent.
Therefore I submit that the invalidity of the UR act on one or the other of the only two g'rounds discussed in the majority opinion has not been proved according to the admitted rule which calls for proof beyond a reasotuable doubt. Not having' been so proved, the statute oug’ht, in my opinion, to have been upheld and the judgment affirmed. The judgment having been reversed, the petition for a rehearing ought to have been granted, and from the refusal to grant it I respectfully dissent.